2015 Ark. 493


               SUPREME COURT OF ARKANSAS

                                             Opinion Delivered:   December 17, 2015


       IN RE SUPREME COURT
       COMMITTEE ON SECURITY
       AND EMERGENCY
       PREPAREDNESS




                                     PER CURIAM


      Chief of Police Michael J. Davis of North Little Rock is appointed to the Arkansas

Supreme Court Committee on Security and Emergency Preparedness for a three-year term

to expire on December 17, 2018. We thank him for his willingness to serve on this

committee.

      The court expresses its gratitude to outgoing member, Chief of Police A. J. Gary of

Conway, for his service on this committee.